Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-32, and 34-37 are allowed.
Corresponding support for amended independent claim 23 is found in fig. 6, 7, paragraphs 16, 23, 67-82 of published specification. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23 and dependent claims thereof, cited prior art Wang in view of Reiherizer, Sakariya, Rogers, and Kwak discloses display comprising a plurality of discrete light emitting chips, each LED chip including a plurality of light emitting elements, the plurality of discrete LED chips arranged to for display pixels of the display, with each display pixel including a first, second, and third plurality of sub-pixels of a first, second and third color respectively at corners of discrete LED chip in general (see claim rejections in previous office action).
However, the combination of Wang in view of Reiherizer, Sakariya, Rogers and Kwak requires discrete LED chip of hexagonal shape and does not teach or render obvious as a whole: a plurality of discrete light emitting diode (LED) chips, each discrete LED chip of a triangular shape and including a plurality light emitting elements configured to emit light having the same color, the plurality of discrete LED chips arranged on the substrate to form display pixels of the display, each display pixel including: a first plurality of sub-pixels of a first color at corners of a first subset of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694